OFFICE   OF THE ATTORNEY     GENERAL   OF T’EXAS

                                AUSTIN

-cuuur                8 .
--

   .r:cnoreble
             Sobn R. Shook
    crawl   Tmixiot~ Attorney
   :,eznr Cotmtp
   EM Antonio, TGXrIU
   penr.Sir:

                      .


                            .   ,
                                                               *




         tary cuthoritislo,  M~exoin it iS stated, in sub-
         ntsnoc,  Mm my parson ir; found de&d under oir-
         ou:dxmces whioh e?poar to require invoGtiGatiOn
         tbc c~~3101~din~orficar ~02tho post sbr$l Qeoigdx3
         a sk:mry ~ouxt martial for such inquest;* su&
         slxtuto beiny,codifiad ns Yol. .10, Leotion l%c3,
         U.%C.A. ..
           ‘Vhilol of oours~, tboro r:ould ho no doubt
    that in tho event them vm8 a ststuto opQicablo
    to inpucstn won the dead bodies of reborn CJ?i;
    tho J&cd Po&?s of the united States by the              ”
    J!$litsry authoritioo   thst the local oivilis~     ou-
    thorities \?ould have no jurisdiotion,      but tho
    enclosure oont with Major l:ag;lusen’s lottcr stem
    to be re$ulntioao isriucfl by the Tar Dcpartnent,
    end QvGn though e’e Bre in war, lie do not believe
    that suoh regulations %:ould have the lorcc sod
    offect or stotuteo.
                                 .
           “You will understand, oj: course, that tho
    local coroners vmuld have no disposition       to in-
    terfora with the Arzy in.the htindling of dead
    bodies of soldiers and the only reason they are
    holding such inquests is- because the statutes,
    Arts, 9%~?&9 9,&Y;,      sceza to r;?ako It mmdatory,*!
           %o’lettcr of Zcjor Lewis 0. ?hgmsen mentioned
In your letter aad attached thoreto rosds as follo~~:o:
         .Wnder Tit10 XCIT; Articles 960 to 939
    Coda of Crininal l?rocodure~, the nethod of &k-
    ing inquests upon dead bodies is provided for?
    It is jade thho duty of austices of the Peaoo
    to hold inquests without a jury within their
    resgective~ Couutiss ,nhen:
          “1.  A person dies in priiion;
           2. Any person Q.l killed or Prom any
    cause dice en unnatural death, except uMor
    sentonce of law or in the absenoe of olio or
    ~mori good witneososJ
           3. !m body of a ‘humm .bcins is ,found
    and tho ~iroumstanoas of his death fwe. unknount
           4. !rho cirouwtances    of -the death of
    any person are such aa to- lesd to suspicion
    that ho 0es.o to his death by unlmvful am-G.
          *There em nu3orous Amy air -fieMs in
    this County. :%cn an tiir crash ooours. cna the
    person or porsons in military sorvioo aro killed
    83 a rc&.t     themof, the Justice of the roaoe
    conducts cn inquest (16 provided in the Codq of
    Crirrid   l’roce(luTe. It is our position that
                                                                                   i’
                                                                                   /   i
* honorable 30h       2, Shook,      l?a3e 3
                                                                                        ,

      spetilfic Army Iio~ulations pr0aulgh3a   by the 'iinr
      Department give military authorities    exclusive.
      jurisdiction  to make lnveoti~atlana and disDos%~
      tion of the remIn     of air orash victims, and " -
      that such inoucsts crc not rec!uirod or nccossary.
      Duo to the holding of in'quoots by looal coroner,
      military authorities    are 00~p3nea in Jxm3 in-
      stances to vait as land as air&t Oouro before
      tckin~      ohnl~o    or the    rlxmins   of   c1Fl3h victIlx3.
      'iho Xar Departzen% .hao prcmul.gatoa *?rmylic3ula-
      tlono concernin   aircraft  accidents anil forced
      Inndings, oopy of which is inclosud here:?ith,
            '5% have discuasod this mattor with tho
      Attorney &nor&      ancl ho has eu:*~estcd that we
      lay the cattor b&ore you and ask~that you ro-
      quest en oplnioti frba the AWormy Ceneral'a
      Department on the subjcot 80 that the,.Fatter
      may be 33ttha.     For your' Luformation w3 cite
      the followin    authorities  which uio~belfevc sus-
      tain our position:
            "The Stan&r& Oil Company'af California
      vs-. Sohnson, -   u. a.. __ ,,a6 kit-r Ed 1063
           "U.8, vs, I?acXntooh, 203 U. 2. 005
           lidltoil  vs. I;ontuc!:y Distilleries, 251
      u, a* 14G
           Xo~tlnexn lkoific. Rnilvay CorrpanyVS.l~orth
      Dakota, I% rsX La.nger, 250 U. 3. 135."
            ~hrialo        368, Voxnonts Annotaq           Cod3 of      Criminal
 bxoaure,      provides     i

           "'J&y juot5co.oP32.w poao~ .shall be autbor-
      lzcd, and It shall bo his duty, to hold inquests
      \rithout a jury xlthin his county, in. the foH.ow
      lng ctl3es:
            -1,    y/hen a person dies in prison,
            "2. ?,&3ll any pcrsoh is killed,  ox sr&l any
       cause dies fan onnaturzLl death, oxcopt under
       oeutenco of the law.or    iii th9 absonoq of one
      ,or more+Good vfitn333csi
%- I:‘omrable John .R. Shook, PaSe 4


             “3, Then tho body of a humn bein;? i5 found,
        5na the oiromstanoas   of his doath am urk~ou@,
                                                         : :1.
             “4. Xhen the aircumtanaes of tho death ’_ “-~
        OS any person are suoh as to lead to suspicion
        that he came to his death by i.mlaivful..means.‘V
              Section   lSS5, 0. S, C. A.,   Vol. 10, providos ‘:
              Wxn at any post, fort, cac?p, or other
        plaao Sarrisonsd.by the military forces of tho
        United States and und@r the txclu3ive jurisdio-
        tion of the United States, any parson shall have
        been found doad under oitcumstances which ap-
        pear to xec,uiro investigation,   the oo.manainz
        ~ofriaor will dcs,imato ana direat a oumary
        court-3zartial to InvestiSato the circuaotnnccs
       .attendiqq the death; and, for thio purpose,
        such sumary ooust-3artiaJ. ohall have po-iwr to
        sumon witncs~t35   ahd cxmino the;? upon oath
        or affimation.     3% shall promptly tran5RLit to
        the wst or other, aomandor a report af his in-
        ves%iSation and--of this findings as to tho cause
        of ths dwth,”
               Ue have carefully   considered $ho authorities
   oitod by E.*aJorf:agnuscn.    In each of ‘the cases oitod a
   Ycdoral statuto via5 involved and under consideration.       3.3
   40 not thihk ,that ‘any.oftho    oases cited are applicable
   totho question under consideration,        If there is a Bd-
   cral statute anplicabls    to inquests upon the doad bodies
   OS the n%i3oro- of the hrnod Borcos of the United Statco
   by ,ths military authorities    w do not think that the
   lcaal civil authorities    Uould have any jurisdiction.     Set-
   tion 15%, supra, only.authori&s        iagueats bY military
   5uthorities on pests, forts,     camps, or other plaoos Sar-
   rioonoa by the military foraas of the United Statas and
   under the exclusive jurisdiction      of tha United States.
              In aohnootion with tho quaotlon hero involved
   VQ havo carofully:oo~siaor&l    the regulations issued by
   tha i?ar heuartzmnt with rofcronco to accidents,    eta.,
   ~hrc air&aft     is involved and do not balicva or t!lbk
   that ouch rc&ation      hzs a10 fox00 aha offoct of tho
   otututo,    =
                             .
.
    Sonoreble John R, Shook, Page 5


               With raforenco to inquests. the quostionl:?eforo         .
    the justice is whether snyone 1 s responsible for tP;e death i
    inquired .into.  Xf he fide   that no on3 is respono~blo
    bio Punotign is at an end an& ho has no po?er to pa30 upon
    any other question, (l?oehma v. Sovereign Carp ~:ooi&nenof
    t.ba World, 84 S, Ff, 422; %xns Jurisprudence, Vol. 24, p. 3G4,)
               Xn answer to the question subdttea~     it is our
    dpinlon that justioes af the peace am not authorizca nor .
    lo it their duty to hold. inquests at cny poet, fort, annp,
    or OtLer plaoa @mrisomd by .the nilltary     iomc3 of the
    Unitoa Sta+&s and unxer~the cczol~sioo jw&odiotion      of the
    Unitea states.    It i3 ouz futihor opinion that the justioes
    of the peace ara authorized end it is ti~ofr &ty to hold.
    inquests a3: raquirod by Article 968, supm, when an air        ~.
    crash or acpiilent, doours en8 4 pox-son or person3 in nili-
    tary service sra killed as a result thereof any where in
    the ~oouuty except &I the places above aentionad.

                                                                        .


                                       Tours, very truly
                                   A9!i’OlZ~YGFX3l2& OF ‘i?ZZlS   -.